Opinion by
Johnson, J.
An examination of the official papers, received in evidence at the trial, indicates that the entry was liquidated upon the basis of a net weight of 100,970 pounds for the 2,000 bags of merchandise. The collector’s letter of transmittal states that, following the surveyor’s amended return, the merchandise would now be assessed with duty on the basis of a net weight of 50 pounds per bag. On the record presented, the protest was sustained, and it was held that the merchandise is subject to duty on the basis of a net weight of 50 pounds per bag.